     Case 2:19-cv-00627-MCE-KJN Document 5 Filed 05/03/19 Page 1 of 3

 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   Drew M. Tate, State Bar No. 312219
 3   Email: dtate@fisherphillips.com
     FISHER & PHILLIPS, LLP
 4   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
 5   Telephone (916) 210-0400
     Facsimile (916) 210-0401
 6
     Attorneys for Defendants
 7   WARRIOR TRADING, INC.;
     and ROSS CAMERON
 8

 9                          IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     JEFFREY P. FORTIS, an individual,       Case No.: 2:19-cv-00627-MCE-KHN
12
                   Plaintiff,                NOTICE OF MOTION AND MOTION
13                                           OF DEFENDANTS WARRIOR
            v.                               TRADING, INC. AND ROSS CAMERON
14                                           FOR JUDGMENT ON THE
     WARRIOR TRADING, INC., a Delaware       PLEADINGS; OR, IN THE
15
     corporation; ROSS CAMERON, an           ALTERNATIVE, TO STAY THE
16   individual; and DOES 1 through 50,      PRESENT CASE
     inclusive,
17                                           Date:           June 13, 2019
                   Defendants.               Time:           2:00 p.m.
18                                           Location:       Courtroom 7
19
                                             Removed:        April 12, 2019
20                                           Trial Date:     None set

21

22

23

24

25

26

27

28

       NOTICE OF MOTION AND MOTION OF DEFENDANTS FOR JUDGMENT ON THE PLEADINGS; OR,
                        IN THE ALTERNATIVE, TO STAY THE PRESENT CASE
      FPDOCS 35315397.1
     Case 2:19-cv-00627-MCE-KJN Document 5 Filed 05/03/19 Page 2 of 3

 1          NOTICE IS HEREBY GIVEN that on June 13, 2019, at 2:00 p.m., or as soon thereafter
 2   as counsel may be heard, Defendants WARRIOR TRADING, INC. and ROSS CAMERON
 3   (collectively “Defendants”), will, and hereby do, move the Court for Judgment on the Pleadings
 4   under Federal Rules of Civil Procedure Rule 12(c), dismissing Plaintiff’s Complaint (See Dkt.
 5   No. 1-1) with prejudice. Specifically, Defendants will, and hereby do, move the Court for
 6   Judgment on the Pleadings pursuant to the “first-to-file” rule, because the first-filed action in the
 7   Court of Chancery in the State of Delaware, entitled Warrior Trading, Inc. v. Jeffrey Fortis, case
 8   number 2019-0140 (the “Delaware Action”), involves the substantially same parties and issues
 9   in this action. In the alternative, Defendants will, and herby do, move the Court to stay the instant
10   litigation pending the disposition of the Delaware Action, pursuant to the Court’s inherent
11   authority.
12          This Motion is based on this Notice of Motion and Motion, the Memorandum of Points
13   and Authorities in support, the Declaration of Alden J. Parker, and Defendants’ Request for
14   Judicial Notice, all of which are served and filed concurrently herewith. This Motion is also based
15   on the complete files and records on file in this action and such oral and documentary evidence
16   as may be presented at or before the hearing of this Motion.
17
     DATE: May 3, 2019                             FISHER & PHILLIPS LLP
18

19
                                             By: /s/ Alden J. Parker
20                                               Alden J. Parker, State Bar No. 196808
                                                 Drew M. Tate, State Bar No. 312219
21
                                                   Attorneys for Defendants
22
                                                   WARRIOR TRADING, INC.; and ROSS
23                                                 CAMERON

24

25

26

27

28
                                             1
       NOTICE OF MOTION AND MOTION OF DEFENDANTS FOR JUDGMENT ON THE PLEADINGS; OR,
                        IN THE ALTERNATIVE, TO STAY THE PRESENT CASE
      FPDOCS 35315397.1
     Case 2:19-cv-00627-MCE-KJN Document 5 Filed 05/03/19 Page 3 of 3

 1                                   CERTIFICATE OF SERVICE
 2          I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3   over the age of 18 and not a party to the within action; am employed with the law offices of
     Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4   95814.

 5        On May 3, 2019, I served the foregoing document entitled NOTICE OF MOTION AND
     MOTION OF DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON
 6
     FOR JUDGMENT ON THE PLEADINGS; OR, IN THE ALTERNATIVE, TO STAY
 7   THE PRESENT CASE, on all the appearing and/or interested parties in this action as follows:

 8     Avi M. Attal                                     T:   (949) 812.4781
       Samuel Yu                                        F:   (949) 281-2105
 9     Mimi Ahn                                         E:   aattal@kahanafeld.com
       KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
10
       3 Hutton Centre Drive, Suite 685                 E:   mahn@kahanafeld.com
11     Santa Ana, CA 92707
                                                        Attorneys for Plaintiff
12                                                      JEFFREY P. FORTIS
13
             [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
14
             via the United States District Court’s Electronic Filing Program on the designated
15           recipients via electronic transmission through the CM/ECF system on the Court’s
             website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
16           to the filing party, the assigned judge, and any registered users in the case. The NEF will
             constitute service of the document(s). Registration as a CM/ECF user constitutes consent
17           to electronic service through the court’s transmission facilities.
18
             [by MAIL] I am readily familiar with the firm's practice of collection and processing
19           correspondence for mailing. Under that practice it would be deposited with the U.S.
             Postal Service on that same day with postage thereon fully prepaid at Sacramento,
20           California in the ordinary course of business. I am aware that on motion of the party
             served, service is presumed invalid if postage cancellation date or postage meter date is
21           more than one day after date of deposit for mailing this affidavit.
22
             FEDERAL - I declare that I am employed in the office of a member of the bar of this
23           Court at whose direction the service was made.

24           Executed May 3, 2019, at Sacramento, California.
25     Angela L. Eure                            By:     /s/ Angela L. Eure
       Print Name                                        Signature
26

27

28


                                            PROOF OF SERVICE
     FPDOCS 35315397.1
